COURT OF APPEALS
                              SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                                   NO. 02-17-00173-CV

In the Interest of L.M., A Child               §     From the 415th District Court

                                               §     of Parker County (CV16-0106)

                                               §     June 28, 2018

                                               §     Opinion by Justice Birdwell

                                       JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was error in part of the trial court’s order. It is ordered that the order of the trial court is

affirmed in part and reversed and remanded in part. We affirm that portion of the trial

court’s order that requires Mother to pay half of L.M.’s travel expenses. We reverse that

portion of the trial court’s order that denies Mother’s request to include a provision

requiring L.M. to be escorted by a parent or family member on every flight to and from

Florida for Father’s visitation, and we remand to the trial court for a new trial on that

issue. We reverse that part of the trial court’s order changing L.M.’s last name and

remand that issue to the trial court for a new trial on that cause of action. We reverse

the $5,000 attorney’s fees awarded to Father.


                                          SECOND DISTRICT COURT OF APPEALS

                                          By _/s/ Wade Birdwell__________________
                                             Justice Wade Birdwell